        Case 2:19-cv-00032-APG-BNW Document 152 Filed 10/02/20 Page 1 of 1




 1                          UNITED STATES DISTRICT COURT

 2                                  DISTRICT OF NEVADA

 3 FREDERICK O. SILVER,                               Case No.: 2:19-cv-00032-APG-BNW

 4         Plaintiff                                  Order Extending Time to File Third
                                                             Amended Complaint
 5 v.
                                                                 [ECF No. 151]
 6 DISTRICT ATTORNEY STEVEN B.
   WOLFSON, et al.,
 7
        Defendants
 8

 9        I HEREBY ORDER that the plaintiff’s second motion to extend time to file his third

10 amended complaint (ECF No. 151) is granted. The Third Amended Complaint is due by

11 October 12, 2020.

12        DATED this 2nd day of October, 2020.

13                                                  ANDREW P. GORDON
                                                    UNITED STATES DISTRICT JUDGE
14

15

16

17

18

19

20

21

22

23
